COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-16-00263-CV


Rainier Southlake DST, a Delaware         §   From the 96th District Court
Statutory Trust; Rainier DST
Services, LLC, in its Capacity as
signatory Trustee for Rainier
Southlake DST, a Delaware                 §   of Tarrant County (096-263045-12)
Statutory Trust; and Rainier Capital
Management, LP

v.                                        §   December 7, 2017


Woodbury Strategic Partners Fund,
LP and Lago Del Sur, LLC                  §   Opinion by Justice Walker



                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Rainier Southlake DST, a Delaware

Statutory Trust; Rainier DST Services, LLC, in its Capacity as signatory Trustee

for Rainier Southlake DST, a Delaware Statutory Trust; and Rainier Capital
Management, LP shall pay all of the costs of this appeal, for which let execution

issue.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By _/s/ Sue Walker____________________
                                      Justice Sue Walker